Citation Nr: 0916203	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether it was appropriate to discontinue the Veteran's 
service-connected disability compensation benefits from 
September 1, 2002 until March 22, 2006, due to fugitive felon 
status, including consideration of the timeliness of request 
for waiver of resulting indebtedness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1974 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  As 
support for his claim, the Veteran testified at a 
videoconference hearing in April 2008.  The undersigned 
Veterans Law Judge (VLJ) of the Board presided.  


FINDINGS OF FACT

1.  The evidence does not reflect that the Veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that he was violating a condition of 
probation or parole imposed for commission of a felony, from 
September 1, 2002 until March 22, 2006.

2.  As the termination of his compensation benefits was 
improper, there was no overpayment of compensation benefits 
to the Veteran.  


CONCLUSION OF LAW

The veteran was not a fugitive felon and the termination of 
his disability compensation was improper; and the resulting 
assignments of an overpayment of benefits and indebtedness of 
$3,585.00 were also invalid.  38 U.S.C.A. § 5313B (West 
2002); 38 C.F.R. § 3.665(n) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA, however, does not apply to waiver claims.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004); and Reyes v. Nicholson, 21 
Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 
5103(a) do not apply to chapter 53 proceedings).

And in any event, the Board need not discuss whether there 
has been VCAA compliance - even concerning the decision to 
discontinue the Veteran's 
service-connected disability compensation benefits from 
September 1, 2002 until March 22, 2006, because the claim is 
being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2008) (harmless error).

II.  Analysis-Whether it was Appropriate to Discontinue the 
Veteran's 
Service-Connected Disability Compensation Benefits from 
September 1, 2002 until March 22, 2006, due to Fugitive Felon 
Status, including Consideration of Timeliness of Request for 
Waiver of Resulting Indebtedness

The Veteran contends that a felony warrant was never issued 
in his case, and so, VA should never have terminated his 
benefits for fugitive felon status.  He adds that he is 
entitled to waiver of any indebtedness resulting from the 
retroactive termination of his benefits.

In a June 2003 rating decision, the Veteran was determined 
entitled to 
service-connected compensation benefits, retroactively 
effective from August 2, 2002.  


The RO subsequently received notice in April 2005 from VA's 
Office of Inspector General (OIG), which included an 
Investigative Summary Form showing an outstanding felony 
warrant for the Veteran's arrest that had been issued by the 
Cuyahoga County Sheriff's Office in Cleveland, Ohio.  The 
charge was obstructing justice, and the report states it was 
outstanding since January 1996.  Accordingly, in May 2005, 
the RO notified the Veteran it was terminating his service-
connected compensation benefits, retroactively from September 
1, 2002 (starting date of his VA compensation benefits), 
because he was classified as a fugitive felon under VA law 
and regulations.  The RO effectuated this retroactive 
termination of benefits in a July 2005 rating decision.  The 
RO calculated an overpayment of benefits, and resulting 
indebtedness by the Veteran, in the amount of $3,585.00.  
Subsequently, the Sheriff's Office in Cuyahoga County 
recalled his warrant, on March 22, 2006.  In March and April 
2007 rating decisions, the RO then reinstated his 
compensation benefits, retroactively effective from March 22, 
2006.

A Veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002).  
The implementing regulation, 38 C.F.R. § 3.665(n), provides 
that compensation is not payable on behalf of a Veteran for 
any period during which he or she is a fugitive felon.  The 
term fugitive felon means a person who is a fugitive by 
reason of:  (i) fleeing to avoid prosecution, or custody or 
confinement after conviction, for an offense, or an attempt 
to commit an offense, which is a felony under the laws of the 
place from which the person flees; or (ii) violating a 
condition of probation or parole imposed for commission of a 
felony under the Federal or State law.  38 C.F.R. § 
3.665(n)(2).  The term "felony" includes a high misdemeanor 
under the laws of a State which characterizes as high 
misdemeanors offenses that would be felony offenses under 
Federal law.  38 C.F.R. § 3.665(n)(3).  

A request for waiver of indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2008).


The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred 
fugitive felons from receiving Supplemental Security Income 
or Insurance from the Social Security Administration and food 
stamps from the Department of Agriculture. VAOPGCPREC 7-2002 
(December 2, 2002).  It was noted that Public Law No. 104-193 
"was designed to cut off the means of support that allows 
fugitive felons to continue to flee."  Id, quoting S. Rep. 
No. 107-86, at 17 (2001).  Clearly, Congress'' intention was 
to deny fugitives the means to maintain themselves in that 
status.  Id.  The Social Security Administration's (SSA's) 
fugitive felon provision is essentially identical to the VA 
provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

In interpreting the statutory meaning of the SSA fugitive 
felon provision, a U.S. District Court held that "while § 
1382(e)(4)(A) does not define "fleeing to avoid 
prosecution," the plain language of the statute does not 
permit the Commissioner's construction of "fleeing to avoid 
prosecution" to be so broad as to include that a person is 
"fleeing" " merely because there is an outstanding warrant 
for his or her arrest.  In the criminal justice context, a 
fugitive flees from a jurisdiction in order to avoid 
detection or prosecution...It is impossible to run away from 
prosecution or to prevent something from happening (i.e., 
from being prosecuted) if an individual does not know they 
are being prosecuted."  Reff v. Astrue, Slip Copy, 2008 WL 
4277713, at *7, (D.Minn. 2008) (September 15, 2008).

Moreover, both the controlling statute and the regulation 
specifically include the intentional act of "fleeing to avoid 
prosecution" as a condition of finding fugitive felon status.  
In December 2005, the Second Circuit Court of Appeals found 
that under that statute, in order for a person to be fleeing 
prosecution:  "Thus there must be some evidence that the 
person knows his apprehension is sought.  The statute's use 
of the words "to avoid prosecution" confirms that for 
'flight' to result in a suspension of benefits, it must be 
undertaken with a specific intent, i.e., to avoid 
prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 
(2nd. Cir. 2005) (suspension of SSA disability benefits 
requires finding that the claimant "fled or was fleeing from 
justice").  

Further in this regard, the court in Reff stated that it is 
"not requiring the [agency] to conduct its own "mini-
trial" to determine whether a claimant had the requisite 
intent to flee in order to avoid prosecution.  Instead, all 
the [agency] is required to do is follow its own regulation 
and determine whether a court has issued a finding that an 
individual has fled or was fleeing from justice.  In fact, 
the "regulation does not permit the agency to make a finding 
of flight; rather, it demands a court or other appropriate 
tribunal to have issued a warrant or order based on a finding 
of flight."  Reff, Slip Copy, 2008 WL 4277713, at *9, citing 
Fowlkes, 432 F.3d at 97.

To engage in an intentional act of fleeing from prosecution, 
the Veteran would first have to know that he was facing 
prosecution.  A December 1995 record from the Cuyahoga 
County's Court of Common Pleas confirms that he accepted a 
guilty plea for an amended charge of attempted drug abuse, 
for which he was sentenced to jail for a term of 6 months, 
albeit with time suspended, and ordered to pay court costs 
and a probation fee of $100.00.  It is unclear whether these 
court costs and fee were paid.  But, regardless, when the 
Cuyahoga County Sheriff's Office in Cleveland, Ohio, issued 
its warrant for the Veteran's arrest in January 1996, some 
nine years prior to the April 2005 VA OIG notification, the 
Veteran appears to have moved to Little Rock, Arkansas.  He 
was openly living in Little Rock under his own name, 
receiving VA medical treatment since at least 2002, seeking 
VA benefits claims, and was totally unaware of the felony 
warrant that had been issued.  He continued to reside openly 
at the same address in Little Rock through May 2005, when VA 
informed him that he was a fugitive felon.  These do not 
appear to be the actions of one who has fled from justice, 
especially an outstanding warrant.  There is no evidence the 
warrant was served on him, that there was an attempt to serve 
it on him, or that he was, in fact, notified of it prior to 
that May 2005 VA letter.  

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  Here, there is no evidence the 
Veteran knew that his apprehension was sought.  See also 
Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 
2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 
2004), also finding that an intent to avoid prosecution was 
required for a fugitive felon finding under the SSA statute.  
In both decisions, the district court found the SSA's 
interpretation that the mere presence of a warrant was 
sufficient to establish fugitive felon status was in 
contradiction to the underlying statute and regulations 
applicable to SSA benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show the Veteran received any 
notice that he was actually going to be prosecuted.  Without 
such notice, there can be no finding that he engaged in the 
intentional act of "fleeing from prosecution".  Moreover, it 
is quite significant that there is no indication that the 
January 1996 warrant was issued based on a finding of flight.  
Therefore, the Board does not find that any court has issued 
a finding of record that the Veteran fled or was fleeing from 
justice.  Reff, Slip Copy, 2008 WL 4277713, at *9, citing 
Fowlkes, 432 F.3d at 97.

Further, after he was made aware of the arrest warrant, he 
promptly contacted the Cuyahoga County's Court of Common 
Pleas.  He testified at his personal hearing that upon being 
informed of the outstanding warrant, he resolved the matter 
by paying a fine.  A Cuyahoga County's Court of Common Pleas 
record shows he paid $225 in February 2006, following which 
the Sheriff's Office in Cuyahoga County recalled his warrant 
on March 22, 2006.  These are not the actions of one 
continuing to hide or flee away from justice, but rather, one 
of a Veteran actively seeking redemption, willingly fleeing 
to his awaiting prosecution.  The Board notes that his 
assertions are uncontradicted by the record.  

The Board is not charged with determining whether the Veteran 
had engaged in criminal conduct (and here, he clearly did), 
but with only whether he may be considered a "fugitive felon" 
under controlling statute and regulation.  His prompt 
response to notification of his outstanding warrant also does 
not reflect the intentional act of "flight from prosecution" 
necessary to establish fugitive felon status.  Consequently, 
he may not be considered to have been a fugitive felon 
under the controlling statute and regulation during the 
relevant time period at issue, from September 1, 2002 until 
March 22, 2006.  Thus, the termination of his VA compensation 
payments during that period was unwarranted, and his appeal 
is therefore granted.  As such, it is unnecessary to proceed 
further to consider his contention that the warrant was for a 
mere misdemeanor as opposed to a felony.  

It also follows that, as the Veteran is not shown to have 
been a fugitive felon, the termination of his service-
connected disability compensation benefits was not warranted.  
And consequently, the assignment of an overpayment of 
benefits and resulting indebtedness of $3,585.00 was also 
invalid.  See 38 C.F.R. § 1.911 and Schaper v. Derwinski, 1 
Vet. App. 430 (1991) (if there is a challenge to the validity 
or lawfulness of the debt, then this is a preliminary 
consideration before determining whether waiver of the debt 
is warranted).  Since the underlying indebtedness is 
terminated as a result of this decision, the question of 
waiver is rendered moot.




ORDER

The Veteran was not a fugitive felon, and so, discontinuance 
of his VA service-connected compensation benefits was 
improper.

The assignments of an overpayment of benefits, and resulting 
indebtedness of $3,585.00, were also invalid.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


